González, J.
¶27 (concurring) — I generally concur with the majority both in principle and in outcome. I write separately, however, for two reasons. First, I stress that we have not held, and do not hold today, that the “fruit of the poisonous tree” doctrine cannot apply to a Terry4 frisk as a matter of course. See majority at 869. Not only do we not need to consider this issue given that Officer Makein’s search went beyond the permissible scope of a Terry frisk and therefore there are other grounds for exclusion, but also I am unwilling to foreclose the applicability of the doctrine to Terry frisks on the facts before us. Second, the majority concludes that “while the initial protective frisk was permissible, the officer violated [Tanner Zachary Roy] Russell’s constitutional rights when he removed a small container from his pocket and searched it without a warrant.” Majority at 872. I partially disagree. Russell’s constitutional rights were not violated when the small container was removed from his pocket. His rights were violated immediately after, when the officer realized that it did not contain a weapon and searched the container anyway. Removing a container from a jacket that could potentially contain a weapon does not require a warrant as part of an otherwise lawful Terry stop. However, searching one once it has been removed, when the officer no longer has any rea*874son to believe that a weapon is contained therein or that a weapon could be used against him, does not comport with article I, section 7 of the Washington Constitution.
¶28 With these observations, I respectfully concur.

 Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).